Determination of respondent Police Commissioner, dated September 21, 2000, placing petitioner on probation dismissal for one year and suspending her *416for 45 days, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William Wetzel, J.], entered March 28, 2001), dismissed, without costs.
Respondent’s findings were supported by substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 179-183), including the testimony of petitioner’s superior officers. Contrary to petitioner’s contentions, there is no basis upon which to disturb the trial commissioner’s credibility determinations (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). In addition, considering the numerous specifications petitioner was found guilty of committing, the penalty imposed is not so disproportionate to petitioner’s offenses as to be shocking to one’s sense of fairness (see, Matter of Kelly v Safir, 96 NY2d 32).
We find petitioner’s remaining contentions unavailing. Concur—Williams, P.J., Tom, Mazzarelli, Andrias and Friedman, JJ.